Citation Nr: 1316316	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  06-10 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for residuals of a back injury, fracture of the lumbar vertebra, currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to June 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that increased the evaluation assigned for the Veteran's service-connected low back disability from 10 percent to 40 percent.  The Veteran disagreed with the rating.  This case was previously before the Board in June 2009, August 2010 and again in August 2012, and was remanded on each occasion for additional development of the record.  As the requested actions have been accomplished, the case is again before the Board for appellate consideration.

The Board notes a supplemental statement of the case was sent to the Veteran in January 2013.  One week later, the Board sent a letter to him at a different address.  There is no indication in the claims folder that the Veteran did not receive either communication from the VA.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's low back disability is manifested by painful limitation of motion, without evidence of ankylosis.  He has not had incapacitating episodes.

CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for residuals of a back injury, fracture of the lumbar vertebra, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

The duties to notify and assist were met in this case.  Notice was provided in letters dated April 2005 and August 2012 and the claim was subsequently readjudicated, most recently in a January 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, VA examination reports, and the testimony of the Veteran at a hearing before the undersigned Veterans Law Judge.

VA clinical examinations with respect to the current claim have been obtained.  38 C.F.R. § 3.159(c) (4).  The Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The Veteran's back disability is currently evaluated as 40 percent disabling, under 38 C.F.R. § 4.71, Diagnostic Code 5243, for intervertebral disc disease.  Either of two sets of criteria may be applied.  The disc disease may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1. 

Under Diagnostic Code 5243, with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Note 2.

Under the General Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease:  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assignable for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation may be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Several "Notes" to the criteria provide additional guidance as to the assigning the appropriate rating:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

In order to assign a higher rating in this case, the record must establish has incapacitating episodes totalling six weeks in a year or unfavorable ankylosis of the entire thoracolumbar spine must be present.  Neither has been demonstrated by the evidence of record.  

When examined by the VA in July 2005, the Veteran reported he experienced low back pain that occurred two times per day and lasted for three hours each time.  He rated the pain as 7/10.  He asserted that at the time of pain he required bed rest.  He did not elaborate his symptoms.  He claimed that he has incapacitating episodes as often as two times per month, and maintained that over the previous year, he had had 12 instances of incapacitation for a total of 24 days.  It was noted the physician who recommended bed rest was unnamed.  Even if the Board were to assume that bed rest was prescribed by a physician, the number of days he was incapacitated would not support a higher rating.  It is also significant to point out that the December 2009 VA examination shows the Veteran had not had any incapacitating episodes since his original hospitalization.  Thus, a higher rating based on incapacitating episodes is not supported by the evidence of record.  

The Board has also considered whether a higher rating is warranted based on limitation of motion of the lumbar spine.  The Veteran is in receipt of the maximum rating based on limitation of motion.  In order to assign a higher rating, the record must establish the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's [Illustrated Medical Dictionary], at 86 [(27th ed. 1988]).  Coyalong v. West, 12 Vet. App. 524, 528 (1999).  The Board observes that all medical findings of record establish the Veteran has some range of motion of the low back.  Thus, a determination that he has ankylosis is precluded.  

The Board is aware of the holding in Johnston v. Brown, 10 Vet. App. 80 (1997) that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain.  However, although the Veteran is currently in receipt of the maximum schedular disability rating available for the low back based on limited motion, and not ankylosis, it is necessary to consider whether additional functional loss due to pain and weakness on use results in the disability being comparable to ankylosis to the degree warranting a higher evaluation.  The Board finds that it does not.  In this regard, the Board acknowledges that the most recent VA examinations of record demonstrated forward flexion was only to 30 degrees.  However, the Board does find that such retained range of lumbar spine motion is not comparable to ankylosis.  

In any event, the Board acknowledges the December 2009 VA examination showed that repetitive motion increased the Veteran's pain, and resulted in additional limitation of flexion and extension.  The Board points out that on the August 2012 VA examination, the examiner commented that he did not note any additional loss of range of motion because of pain, nor did he observe any weakness, lack of endurance or incoordination.  Similar findings were recorded on the most recent VA examination conducted in November 2012.  The examiner stated the Veteran was able to perform repetitive testing times three and he did not have additional limitation of motion following such testing.  Any pain the Veteran experiences is contemplated in the evaluation that has been assigned.

The Board will also address whether a separate evaluation may be assigned for associated neurologic abnormalities.  

When examined by the VA in July 2005, it was indicated there were signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The examiner noted there was motor weakness and that the Veteran's intervertebral disc syndrome caused erectile dysfunction.  It was indicated the Veteran did not have any bowel or bladder dysfunction.  

The Veteran was seen by a private physician in September 2005 and asserted he had no radicular symptoms.  He denied bowel or urinary tract symptoms.  

The Veteran was examined by the VA in December 2009, and the examiner provided an addendum in August 2010.  Initially, he stated the Veteran had intermittent right-sided radiculopathy.  In his addendum, the examiner concluded the Veteran had right-sided sciatica, but he did not have right radiculopathy.  He stated the problems associated with the Veteran's right great toe were not related to his back condition.  He revised his assessment to be lumbar degenerative disease with intermittent right-sided sciatica.  He opined there was no permanent nerve damage in the lower extremities related to the Veteran's back disorder.  

On the August 2012 VA examination, the examiner noted knee reflexes were 2+ and equal bilaterally, but ankle reflexes were absent bilaterally.  It was also noted the Veteran had numbness in both feet and tingling of his toes.  The examiner believed the Veteran's lumbar spine and lower extremity sciatica symptoms were related to the compression fracture of the lumbar spine that was incurred in service.  

The Veteran was most recently examined by the VA in November 2012.  This was a neurologic examination.  The Board notes that sensation was normal in the thighs, knees and lower leg.  There was decreased sensation in the feet and toes.  The examiner commented the Veteran did not have radicular pain or other signs or symptoms of radiculopathy.  The Veteran had no other neurologic abnormalities or findings.  The examiner opined that the peripheral nerve condition of peripheral neuropathy was not related to the Veteran's spine condition or his in-service lumbar spine injury.  He stated he could identify no neurologic manifestations of the lumbar spine, and noted that while there was sensory loss in the Veteran's feet, this was more likely to be to length dependent peripheral neuropathy and was not likely related to his back condition or the in-service back injury.  He reiterated there was no evidence of radiculopathy, and no muscle weakness, atrophy or abnormal reflexes.  Finally, the examiner opined that in light of the fact there was no evidence indicating any other neurological manifestations of the lumbar spine condition, it was less likely than not that the Veteran's erectile dysfunction or his nocturnal urination was related to his lumbar spine injury.  

The conclusion regarding erectile dysfunction is supported by additional findings in the record.  When he was seen at a VA outpatient treatment clinic in October 2006, the Veteran reported problems regarding tumescence since 1995, which was about the same time he was experiencing hypertension and marital issues.  The August 2010 addendum to the December 2009 VA examination shows the examiner concluded the Veteran's erectile dysfunction was more likely than not related to his hyper-triglyceridemia.  

The Board acknowledges that the July 2005 VA examination report indicates the Veteran's intervertebral disc syndrome caused erectile dysfunction.  

In light of the current findings indicating the Veteran does not have radiculopathy, the Board concludes there is no basis for a separate evaluation for any neurologic abnormalities.  

Accordingly, the Board finds the preponderance of the evidence is against the claim for an increased rating for residuals of a back injury, fracture of the lumbar vertebra.  

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's low back disability (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for residuals of a back injury, fracture of the lumbar vertebra, is denied.

REMAND

Entitlement to a TDIU is an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). 

The Board finds that the assertions made by the Veteran during the May 2009 hearing before the undersigned raise the issue of whether he is entitled to a TDIU.  In addition, the Veteran stated on the November 2012 VA examination that he had retired in 2005 due to back pain.  Prior to adjudication of the TDIU issue, however, the Board finds that further evidentiary development is necessary.
 
Accordingly, the case is REMANDED for the following action:

1.  In light of the newly inferred TDIU claim, the evaluate the claim and complete any development deemed necessary, to include ensuring notice obligations are satisfied.

2.  After any applicable development is completed, schedule the Veteran for a VA examination to evaluate the status of the service-connected back disability.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner is requested to provide an opinion as to whether the Veteran's service-connected back disability renders him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, adjudicate the claim of TDIU.  If the claim is denied, provide the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


